MURRAY, Justice.
This appeal is from a judgment of the district court of Jefferson county, denying recovery to the State of Texas in its suit for delinquent taxes for the years 1938 to 1945, inclusive.
The property in question was the subject of a prior tax suit, instituted by the City of Beaumont, which impleaded the appellant, State of Texas and Jefferson county, and judgment for taxes, etc., for several years up to and including 1937, was duly rendered in that prior suit. In 1941 the City of Beaumont, for itself and as trustee for the State of Texas and Jefferson county, bought in the property at the sale under such judgment. In 1945 the City had a resale thereof and sold the property and the present owner of the property derived title by successive conveyances from the purchaser at such resale.
The recent case of Childress County et al. v. Schultz, by the Amarillo Court of Civil Appeals, 199 S.W.2d 860, has determined the contentions of the appellant adversely to it, -with the exception of taxes for the balance of the year of 1945. For the year 1945, judgment for taxes for the latter portion of the year, beginning- May 1st, should have been rendered by the court for the appellant in accordance with Article 7151, Vernon’s Texas Civil Statutes.
The judgment of the district court is reversed and the cause is remanded to that court with instructions to enter judgment as before for the appellees in regard to taxes for the years 1938, 1939, 1940, 1941, 1942, 1943, and 1944, and to render judgment in favor of the appellant for recovery of taxes for eight-twelfths of the taxes levied for the year 1945 against the property in question.